DETAILED ACTION

The Request for Reconsideration filed April 14, 2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 and 24-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over British Patent No. GB 1305161 to Jiri et al in view of U.S. Patent No. 9,689,448 to Esgandari.
Regarding Claim 16, Jiri et al disclose a brake shoe (see Figures 2 and 3) having brake linings 11,12 for a disk brake having most all the features of the instant invention including: a carrier element 10, a first brake lining segment 11 configured to be mounted on the carrier element 10 (see Figure 2), and a second brake lining segment 12 configured to be mounted on the carrier element 10 (see Figure 2), wherein the first brake lining segment 11 and the second brake lining segment 12 differ from one another with regard to at least material composition (see page 1 column 2 lines 84 et al), and wherein the first brake lining segment 11 and the second brake lining 
However, Jiri et al do not disclose that the coefficient of friction of the second brake lining segment is 2 to 3 times a coefficient of friction of the first brake lining segment.
Esgandari is relied upon merely for his teachings of a brake shoe assembly (see Figure 6) wherein a coefficient of friction of a second brake lining segment is from 2 to 3 times a coefficient of friction of a first brake lining segment (see Figure 5 and column 7 lines 20-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the second brake lining segment of Jiri et al to have a coefficient of friction from 2 to 3 times a coefficient of friction of the first brake lining segment as taught by Esgandari in order to provide a better relationship between the coefficient of friction and the tangential velocity of the brake disc to significantly reduce instabilities that cause brake squeal to a sufficient level while maintaining adequate, safe, stopping ability of the brake pad.
Regarding Claim 17, Jiri et al., as modified, further disclose that the first brake lining segment 11 and the second brake lining segment 12 are spaced apart from one another in a mounted state (see Figure 2 of Jiri et al).

Regarding Claim 19, Jiri et al., as modified, do not disclose that a spacing which is measured in one direction between the first brake lining segment and the second brake lining is between 0.1 and 0.4 times an extent of the first brake lining segment and the second brake lining segment where the extent is measured in a same direction as the one direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake shoe of Jiri et al., as modified, so that that a spacing which is measured in one direction between the first brake lining segment and the second brake lining is between 0.1 and 0.4 times an extent of the first brake lining segment and the second brake lining segment where the extent is measured in a same direction as the one direction as a matter of design preference dependent upon the desired overall size of the brake pad and the desired braking force on the disc.
Regarding Claim 20, Jiri et al., as modified, do not disclose that the spacing between the first and second linings is between 0.08 and 0.25 times the extent.

Regarding Claim 21, Jiri et al., as modified, do not disclose that the spacing between the first and second linings is between 0.05 and 0.13 times the extent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake shoe of Jiri et al., as modified, so that that the spacing between the first and second linings is between 0.05 and 0.13 times the extent as a matter of design preference dependent upon the desired overall size of the brake pad and the desired braking force on the disc.
Regarding Claim 24, Jiri et al., as modified, further disclose that the first brake lining segment 11 can have a material with a higher coefficient of friction than the second brake lining segment 12 (see page 1 column 2 lines 87 et al and page 2 column 1 lines 13-31 of Jiri et al).
And, in addition, Esgandari also discloses that a first brake lining segment 144 comprises a material with a higher coefficient of friction than a second brake lining segment 140 (see column 7 lines 36-46 of Esgandari).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the first brake lining segment 
Regarding Claim 25, Jiri et al., as modified, further disclose that the carrier element has a first carrier element segment (see Figure 3 of Jiri et al and the left pad assembly 13) and a second carrier element segment (see Figure 3 of Jiri et al and the right pad assembly 14), the first brake element 13 configured to be mounted on the first carrier element segment (see Figure 3 of Jiri et al and the left pad assembly) and the second brake element segment 14 is configured to be mounted on the second carrier element segment (see Figure 3 of Jiri et al and the right pad assembly).
Regarding Claim 26, Jiri et al., as modified, further disclose that the first carrier element segment (see Figure 3 of Jiri et al and the left pad assembly) and/or the second carrier element segment (see Figure 3 of Jiri et al and the right pad assembly) is configured to be loaded with a force from a spring element (i.e., a piston, as described on page 1 column 2 lines 84 et al. of Jiri et al.).
Regarding Claims 27-29, Jiri et al., as modified, do not disclose that a ratio of a friction area of the first brake lining segment to a friction area of the second brake lining segment is either between 1 and 7.5, 1 and 4.3, or 1 and 2.2.

Regarding Claim 30, Jiri et al., as modified, further disclose that a contribution of the first brake lining segment 11 and a contribution of the second brake lining segment 12 to the friction profile are load-dependent (see page 1 column 2 lines 84 et al of Jiri et al.).
Regarding Claim 31, Jiri et al., as modified, further disclose a third brake lining segment 142 arranged as a reserve or replacement brake lining segment on the carrier element (see Figure 6 of Esgandari). Also note that Figures 1 and 2 and layers 507 of the German Patent No. DE 4140220 to Pankau et al reference also disclose this claim feature.
Regarding Claim 32, see Claim 16 above and Figure 1 of the Jiri et al reference.
Regarding Claim 33, also see Claim 16 above and Figure 1 of the Jiri et al reference.
Regarding Claim 34, see Claim 16 above.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over British Patent No. GB 1035161 to Jiri et al in view of U.S. Patent No. 9,689,448 to Esgandari as applied to claims 16-21 and 24-34 above, and further in view of British Patent No. GB 1089955 to Alfred Teves.
Regarding Claim 22, Jiri et al., as modified, disclose most all the features of the instant invention as applied above, except for the first brake lining segment partially surrounding the second brake lining segment.
Alfred Teves is relied upon merely for their teaching of a brake shoe assembly having a first brake lining segment 6 at least partially surrounding a second brake lining segment 1 (see Figures 1 and 2 and page 2 column 2 lines 72-93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake shoe of Jiri et al., as modified, to have a first brake lining segment that partially surrounds a second brake lining segment as taught by Alfred Teves as an alternate shoe lining design dependent upon the desired overall size of the entire braking pad surface and desired friction coefficients of the brake shoe assembly.
Regarding Claim 23, Alfred Teves also discloses that the first brake lining segment 6 completely surrounds the second brake lining segment 1 (see Figures 1 and 2).
Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive. 
Firstly, applicant argues that the Jiri et al reference does not disclose a single brake shoe as defined in Claim 16.  Applicant contends that Figure 3 of Jiri features two different brake shoes, one brake shoe 13 and another brake shoe 14.
In response to this, the examiner’s rejection of Claim 16 was relying upon Figure 2 of Jiri et al.  Figure 2 clearly shows one brake shoe assembly 10 with separate first and second lining segments 11 and 12 thereon.  Therefore, the Jiri et al reference does teach the claimed single brake shoe assembly 10 having first and second brake lining segments as recited in Claim 16. 
Secondly, applicant argues that the two different brake shoes disclosed by Jiri et al each have one brake lining segment which cannot be exchanged reversibly in the manner defined in Claim 16 as the outer radius of each of the brake linings is configured to correspond to the curvature of the associated brake disc. Applicant contends that if the brake shoes and brake linings were exchanged, the outer curvature radius of the brake lining would not conform with the outer radius of the brake disc.
In response to this, again, the examiner is relying upon Figure 2 of the Jiri et al reference to disclose a single brake shoe with first and second lining segments positioned thereon.  Figure 2 illustrates that each brake lining segment 11 and 12 is certainly capable of being exchanged reversibly due to their separate individual structures.  Further, the curvatures of the linings relative to the brake disc are not claimed and thus is more specific than the claim language.  Therefore, as long as the 
Thirdly, applicant contends that Jiri et al in combination with the Esgandari reference does not render obvious that which is defined in Claim 16 with regards to the single brake shoe with first and second brake lining segments, wherein the linings are configured to be exchanged reversibly. 
In response to this argument, the examiner wishes to point out that Esgandari is not being relied upon to teach these features of Claim 16. Rather Esgandari is being relied upon to teach that the coefficient of friction of the second brake lining segment is 2 to 3 times a coefficient of friction of the first brake lining segment. 
Applicant then argues that independent Claims 32 and 34 each define similar subject matter to that of Claim 16 and are allowable over the art of record for the same reasons as discussed with respect to Claim 16.
In response to this, applicant’s attention is drawn to the examiner’s remarks above pertaining to Claim 16.
And lastly, applicant argues the rejections of Claims 22 and 23.  Applicant contains that the Teves reference fails to disclose that which is lacking from each of Jiri et al and Esgandari, since these claims depend from Claim 16. 
In response to this, the examiner wishes to point out that the Teves reference is merely being relied upon to teach a brake shoe assembly having a first brake lining segment at least partially surrounding a second brake lining segment.  Teves is not being relied upon to teach the claimed features of Claim 16, from which it depends therefrom.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/21/21